 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 GUSTAVIA HOME, LLC,
                                                     MEMORANDUM AND ORDER
                       Plaintiff,
                                                     Case No. 1: 18-cv-6800 (FB)(SJB)
        -against-

 FV-1, INC., IN TRUST FOR MORGAN
 STANLEY MORTGAGE CAPITAL
 HOLDINGS, ET AL,

                        Defendants.
 ------------------------------------------------x
  Appearances:
  For the Plaintiff:                                For the Defendants:
  RAFI HASBANI, ESQ                                 WENDY MICHAEL, ESQ
  Hasbani & Light, P.C.                             Greenspoon Marder LLP
  450 Seventh Ave, Suite 1408                       590 Madison Ave, 18th Floor
  New York, N.Y. 10123                              New York, N.Y. 10022

BLOCK, Senior District Judge:

       Plaintiff brings this action for quiet title under New York Real Property

Actions and Proceedings Law (“RPAPL”) §1501(4). Defendants move to stay or

dismiss pursuant to Fed. R. Civ. P. 12(b)(1) and the Colorado River abstention

doctrine. For the reasons stated below, defendants’ motion is granted.

                                       I.     Background

       The facts laid out in defendants’ affirmation, in addition to the facts included

in the exhibits, are incorporated herein. See Dkt. #29.



                                                1
                                   II.    Abstention

      “Generally, as between state and federal courts, the rule is that the pendency

of an action in the state court is no bar to proceedings concerning the same matter

in the Federal court having jurisdiction[.]” Colorado River Water Conservation

Dist. v. United States, 424 U.S. 800, 817 (1976). This rule “stems from the

virtually unflagging obligation of the federal courts to exercise the jurisdiction

given them.” Id. In Colorado River, the Supreme Court held that “considerations of

[w]ise judicial administration, giving regard to conservation of judicial resources

and comprehensive disposition of litigation,” could justify dismissal of a federal

action, but only in “exceptional” circumstances. Id. at 818. “Only the clearest of

justifications will warrant dismissal.” Id. at 819. Defendants move to stay or

dismiss this action. See Burnett v. Physician’s Online, Inc., 99 F.3d 72, 77 (2d Cir.

1996) (“[t]here is no difference between a stay and a dismissal for purposes of

the Colorado River doctrine.”). For the reasons below, the motion is granted.

                       a. The State and Federal Actions are Parallel

      “[A] finding that the concurrent proceedings are ‘parallel’ is a necessary

prerequisite to abstention under Colorado River.” Dittmer v. City of Suffolk, 146

F.3d 113, 118 (2d Cir. 1998). “Suits are parallel when substantially the same

parties are contemporaneously litigating substantially the same issue in another

forum.” Id. (quoting Day v. Union Mines Inc., 862 F.2d 652, 655 (7th Cir. 1988)).

                                           2
      Here, the same parties are litigating in both forums: Gustavia and FV-1. The

same issues are at play in both forums as well. In this action, plaintiff seeks the

cancellation and discharge of the mortgage pursuant to RPAPL §1501(4). See

Complt at ¶1. In state court, plaintiff requested, in a motion to dismiss, the

“cancellation and discharge of record of the underlying mortgage pursuant to

RPAPL 1501(4).” Dkt. #29-14 at 5.

      The main issue in the state court action —whether FV-1 can enforce its note

and mortgage—is substantially similar to the issue in this federal action for quiet

title. See Krondes v. Nationstar Mortg., LLC, No. 17-cv-4974, 2018 WL 2943774,

at *3 (S.D.N.Y. June 12, 2018) (a state foreclosure action and a federal action

seeking to invalidate a mortgage were parallel). Additionally, there is a substantial

likelihood that resolution of the state foreclosure litigation will dispose of this

federal quiet title claim. See In re Comverse Tech., Inc., No. 06–cv–1849, 2006

WL 3193709, at *2 (E.D.N.Y. Nov. 2, 2006) (“[p]erfect symmetry of parties and

issues is not required. Rather, parallelism is achieved where there is a substantial

likelihood that the state litigation will dispose of all claims presented in the federal

case.”). Thus, the Court finds that these cases are parallel.

                                  b. Colorado River Factors

      The four factors which the Supreme Court identified in Colorado River are:

(1) whether the state or federal court has assumed jurisdiction over a case, (2) the

                                           3
inconvenience of the federal forum, (3) the desirability of avoiding piecemeal

litigation, and (4) the order in which the concurrent forums obtained jurisdiction.

Colorado River, 424 U.S. at 818–19. The Supreme Court later identified two more

elements: (5) whether state or federal law controls, and (6) the adequacy of the

state forum to protect the parties’ rights. Moses H. Cone Mem'l Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 23-26 (1983).

    1. Whether the state or federal court has assumed jurisdiction over a case

      The first factor considers whether either court has assumed jurisdiction over

any res. Here, the state court first asserted jurisdiction over the res by issuing

several opinions pertaining to the foreclosure of the mortgage on the property. “A

foreclosure action is an in rem proceeding.” F.D.I.C. v. Four Star Holding Co., 178

F.3d 97, 102 (2d Cir. 1999). This Court, and Magistrate Judge Bulsara, have

merely facilitated discovery and settlement discussions. There has yet to be a

ruling by this court concerning the res. As such, this factor favors abstention.

                     2. The inconvenience of the federal forum

   “Where the federal forum and the state forum are equally convenient, the

second factor counsels against abstention.” Sitgraves v. Fed. Home Loan Mort.

Corp., 265 F.Supp.3d 411, 414 (S.D.N.Y. 2017). In this case, “the state and federal

courthouses in New York City are next-door neighbors.” Arkwright–Boston Mfrs.




                                           4
Mut. Ins. Co. v. City of N.Y., 762 F.2d 205, 210 (2d Cir. 1985). As such, this factor

favors maintaining jurisdiction.

                3. The desirability of avoiding piecemeal litigation

      The danger of piecemeal litigation is the “paramount consideration” in the

abstention analysis. See Moses H. Cone Mem’l Hosp., 460 U.S. at 19. This factor

favors abstention because “the issue of the ownership of the Mortgage and Note

can and should be handled as a defense to the foreclosure claim.” Bromfield v.

Lend-Mor Mortg. Bankers Corp., No. 3:15-cv-1103(MPS), 2016 WL 632443, at

*5 (D. Conn. 2016). The state court considered plaintiff’s request for cancellation

and discharge of the mortgage in the motion to dismiss decision, but rejected such

request based on a procedural error. See Dkt. #29-30 at 2.

      Because preserving these parallel proceedings would “waste judicial

resources and invite duplicative effort,” and possibly allow inconsistent results,

this factor heavily favors abstention. Arkwright, 762 F.2d at 211.

        4. The order in which the concurrent forums obtained jurisdiction

      “[P]riority should not be measured exclusively by which complaint was filed

first, but rather in terms of how much progress has been made in the two

actions.” Moses H. Cone Mem’l Hosp., 460 U.S. at 21. The state action was filed

first and has procedurally progressed further than this action. While in this action

discovery has closed and dispositive motions are due shortly, the state action has

                                          5
survived a motion to dismiss and a motion to renew. Gustavia answered the state

court complaint and asserted counterclaims. Additionally, Gustavia has appealed

the rulings of the state court. None of these procedural steps have taken place here.

This factor favors abstention.

                       5. Whether state or federal law controls

      “[A]lthough the presence of federal issues strongly advises exercising

federal jurisdiction, the absence of federal issues does not strongly advise

dismissal, unless the state law issues are novel or particularly complex.” Vill. of

Westfield v. Welch's, 170 F.3d 116, 124 (2d Cir. 1999). There are no federal issues

here. Instead, jurisdiction is based solely on diversity and this court would be

deciding state property law issues. Thus, this factor slightly favors abstention.

See Wiggin & Co. v. Ampton Invs., Inc., 66 F.Supp.2d 549, 554 (S.D.N.Y.

1999) (“the absence of a federal question still slightly favors abstention.”).

         6. The adequacy of the state forum to protect the parties’ rights

      The final factor concerns whether “the parallel state-court litigation will be

an adequate vehicle for the complete and prompt resolution of the issues between

the parties.” Moses H. Cone Mem’l Hosp., 460 U.S. at 28. There is no reason to

believe that the state court, that ruled on two detailed motions, will not protect

plaintiff’s substantive and procedural rights. Nevertheless, the ability of the state

court to adequately protect plaintiff's interests only makes this factor neutral. See

                                           6
Estee Lauder Comp. Inc. v. Batra, 430 F.Supp.2d 158, 169 (S.D.N.Y. 2006)

(“[T]he ability of the [state] court to adequately protect [plaintiff’s] interests

renders the sixth factor largely neutral.”).

                                    III.     Conclusion

      The court finds that abstention is appropriate in this case. Despite the

presumption against relinquishing jurisdiction, the Colorado River factors validate

that this is an extraordinary case in which the interests of “conservation of judicial

resources and comprehensive disposition of litigation” favor abstention. Colorado

River, 424 U.S. at 817. As such, the motion to dismiss is granted and the complaint

is dismissed without prejudice.

IT IS SO ORDERED.

                                           /S/ Frederic Block____________
                                           FREDERIC BLOCK
                                           Senior United States District Judge

February_26_, 2020
Brooklyn, New York




                                             7
